Citation Nr: 1003933	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-17 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative disk 
disease of the lumbar spine, L4-5.  

2.  Entitlement to service connection for sacroiliac joint 
dysfunction with instability and hypermobility.  

3.  Entitlement to service connection for a right hip and leg 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1973 
to February 1975.

The appeal comes before the Board of Veterans' Appeals 
(Board) from December 2005 and June 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board videoconference hearing in October 2009.  
A transcript of this proceeding is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the October 2009 hearing the Veteran testified that he 
had been in receipt of Social Security Administration (SSA) 
Supplemental Security Income (SSI) benefits, and that there 
were accordingly SSA records to be obtained potentially 
relevant to his claim.  The undersigned Acting Veterans Law 
Judge held the record open for 60 days following that hearing 
expressly to allow submission of additional records including 
records obtained from SSA, but no such records have been 
forthcoming.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where a veteran is in receipt of 
Social Security disability benefits, the medical records 
underlying that award are relevant to issues such as those on 
appeal here.  Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, SSA 
records should be obtained for association with the claims 
file, and remand is required for that purpose.

A review of the record also shows that another VA examination 
is necessary in this case.  Service treatment records show 
several complaints of back pain during the Veteran's military 
service, specifically in November 1973, June 1974, September 
1974, and October 1974.  Post service treatment records show 
injuries to the low back and hip as early as September 1998 
and an impression of degenerative disk disease and central 
protrusion of the L-4/L-5 disk without neural impingement as 
early as June 2004.      

The Veteran was afforded a VA examination in October 2005 in 
which the examiner opined that the Veteran's current lumbar 
spine disorder was not related to his military service.  The 
examiner noted that the Veteran had only been treated twice 
in service for a back condition and also noted that, post 
service, the Veteran performed work in coal mining, in the 
lumbar industry, and most recently as a hunting and fishing 
guide.  In a November 2005 addendum opinion that examiner 
noted that the Veteran had "performed heavy physical work 
for his entire occupational career following military 
service," with back injuries resulting from such activities 
as "carrying heavy rocks working as a mason" and injury 
while working on an oil rig in 1998.  

While the VA examiner in October 2005 substantially noted the 
Veteran's post-service history of a career in heavy manual 
labor with injuries to the back, that VA examiner failed to 
note the Veteran's history of horseback riding and farm work.  
The VA examiner was also inaccurate in her statement that the 
Veteran was only treated twice in service for a back 
condition without additional follow-up.  The VA examiner was 
also erroneous in characterizing the back injury in service 
as being struck in the low back with a metal bar while 
jumping on a trampoline.  As the Veteran has explained, and 
as the service treatment records support, the injury occurred 
when the Veteran was jumping excessively high on the 
trampoline and his foot struck a bar beneath the trampoline 
upon coming down on his feet, with one foot striking the bar 
through the stretched fabric.  As the Veteran explained 
during the October 2009 hearing, this resulted in a jamming-
type blow to the leg causing a force to the low back.  The VA 
examiner expressly noted that a blow directly to the back, 
which the in-service injury was not, would typically not 
cause a disk injury.

In a September 2009 statement, Dr. C.N.B. opined that the 
Veteran's current lumbar spine disorder is related to his 
military service.  This opinion was predicated on the 
Veteran's report that he had ongoing back problems since 
military service, that his manual labor work post service was 
only intermittent, and that any injury to the back post 
service was aggravation of the condition already present from 
service.  

However, the reasoning behind Dr. C.N.B.'s September 2009 is 
not supported by the balance of the evidentiary record.  
Rather, in a statement submitted by the Veteran's sister in 
August 2006, she stated that the Veteran had performed manual 
labor post service on a full-time basis up until 12 years 
earlier, at which point he only worked part-time due to 
disabilities of the back and hip, and that he stopped working 
altogether two years earlier.  These assertions regarding 
reduced work and stopping work post service are substantially 
corroborated by the statement of a friend of the Veteran, 
also submitted in August 2006  

The claims file also contains five pages of private treatment 
records dated in 1998 and 1999.  These records indicate that 
the Veteran performed work on an oil rig, and also worked 
with coal cars.  Specifically, an August 1998 record reveals 
that the Veteran was then employed as an oil rigger and 
complained of current low back pain associated with activity.  
That record noted a past medical history of multiple 
injuries, including being crushed on the left with a coal 
car, and injuring the right knee and spine falling off a 
horse.  

The claims file also contains a June 2006 treatment record 
documenting the Veteran's complaint that he could no longer 
perform work around the house or farm, including care of 
livestock.  Thus, from the August 1998 and June 2006 
treatment records a picture emerges of an active post-service 
lifestyle including not only working in coal mines and on oil 
rigs and logging, but also running a farm, riding horses, and 
tending to livestock.  These post-service activities were not 
adequately noted or addressed in the September 2009 statement 
from Dr. C.N.B.    

Thus, both the VA examination in October 2005 (with November 
2005 addendum) and the September 2009 statement from Dr. 
C.N.B. are based on inaccurate factual premises.  Such 
opinions are not probative in the Board's adjudication.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A further VA 
examination is thus required upon remand, to afford opinions 
addressing the claimed disabilities and their etiologies 
based on an accurate medical history (to the extent 
feasible).  

Accordingly, the case is REMANDED for the following action:

1  Contact the Veteran and ask him to 
provide additional information or evidence 
regarding any private treatment received 
for his claimed disorders, to the extent 
records have not already been obtained and 
associated with the claims file.  In 
particular, the Veteran should be asked to 
assist in obtaining additional records of 
treatment or evaluation for work-related 
injuries post service including (to the 
extent applicable) work as a mason, a coal 
miner, an oil rigger, a farmer, a 
horseback rider, and a hunting and fishing 
guide, and during any leisure pursuits.  
The Veteran should be asked to provide an 
accurate statement of physical work and 
leisure activities and injuries from 
service up to the present.  The Veteran 
should also be asked to inform of any SSA 
hearings conducted and any SSA 
determinations made since service.  All 
records and responses received should be 
associated with the claims file.  

2.  The RO (AMC) should obtain from the 
Social Security Administration the records 
pertinent to the Veteran's claim(s) for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning any claim(s), including any 
records obtained or created and any 
determinations made.  All records and 
responses received should be associated 
with the claims file.  

3.  Thereafter, afford the Veteran an 
examination to address whether his claimed 
lumbosacral degenerative disk disease; 
sacroiliac joint dysfunction with 
instability and hypermobility; and right hip 
and leg disorder, based either on causation 
or aggravation, are related to a trampoline 
injury in service.  The claims folder must 
be made available to the examiner prior to 
the examination.  Any necessary tests or 
studies should be conducted.  The examiner 
should do the following:

a.  For any current lumbosacral 
degenerative disk disease, sacroiliac 
joint dysfunction with instability and 
hypermobility, and right hip and leg 
disorder, separately for each disorder 
identified, address whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
trampoline accident in service in 
November 1973 either caused or aggravated 
(permanently increased in severity) the 
disorder; or whether it is at least as 
likely as not that a disorder caused by 
that trampoline accident in turn caused 
or aggravated the current disorder 
(secondary causation); or whether, 
alternatively, such causation related to 
injury in service is unlikely.  In 
providing these opinions, the examiner 
should address whether injuries or 
activities post service are the more 
likely cause of the current lumbosacral 
degenerative disk disease, sacroiliac 
joint dysfunction with instability and 
hypermobility, or right hip and leg 
disorder.

b.  The examiner should explicitly 
address the likely causes of any current 
low back, sacroiliac, right hip and right 
leg disability.  In so doing, the 
examiner should address, to the extent 
pertinent, medical knowledge regarding 
injuries to lumbosacral  region and hip, 
from the potential causes represented in 
the record:  the documented trampoline 
accident in service; years of heavy 
manual work post-service including as a 
mason, a coal miner, a logger, and an oil 
rigger; physical activities farming and 
raising livestock on a family farm; 
horseback riding; and any relevant 
injuries experienced by the Veteran 
during those activities.  

c.  The examiner should note that the 
prior October 2005 VA opinion and the 
September 2009 statement from Dr. C.N.B. 
are not probative for Board adjudication 
because they rely on inaccurate factual 
premises as contradicted by the 
historical medical records and documented 
facts within the claims file.  These 
inaccuracies included inaccurate accounts 
of in-service treatment, and inaccurate 
accounts of work and activities and/or 
injuries to the back post service.  

d.  The examiner should note relevant 
evidence, including the VA examination 
report in October 2005 with an addendum 
dated in November 2005; submitted private 
physician letters or examinations 
including a June 2007 letter by Dr. 
D.J.M., a May 2009 examination report by 
Dr. J.K.W., and a September 2009 
examination report by Dr. C.N.B.; service 
treatment records; private treatment 
records dated in 1998 and 1999; VA 
treatment records beginning in 2004; 
other treatment or evaluation records; 
any records obtained from the Social 
Security Administration; and any other 
relevant evidence of records.  

f.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

4.  Thereafter, the RO (AMC) should 
readjudicate the remanded claims.  If any of 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


